Citation Nr: 0832629	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus 
and, if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension and, 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed November 2004 rating decision denied 
service connection for diabetes mellitus and hypertension.

2.  The evidence associated with the claims file subsequent 
to the November 2004 decision-namely, the veteran's service 
personnel records-was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claims, and raises a reasonable possibility of 
substantiating the claims.  

3.  The competent and probative medical evidence 
preponderates against a finding that the veteran's diabetes 
mellitus is due to any incident or event in military service 
or is a result of exposure to asbestos or other hazardous 
chemicals in service.

4.  The competent and probative medical evidence 
preponderates against a finding that the veteran's 
hypertension is due to any incident or event in military 
service or is a result of exposure to asbestos or other 
hazardous chemicals in service.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, which denied service 
connection for diabetes mellitus and hypertension, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
20.302 (2007).  

2.  The evidence received subsequent to the November 2004 
rating decision is new and material, and the claims for 
service connection for diabetes mellitus and hypertension are 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2007).

3.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1154, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

4.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1154, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable 

decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2006, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  The letter included a description of what 
evidence was lacking in the previously denied claim and what 
facts needed to be shown by the new and material evidence.  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  The letter also described how VA calculates disability 
ratings and effective dates.  

The Board finds that the content of the May 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and in Kent.  In addition, the January 2007 rating decision 
and June 2007 SOC explained the basis for the RO's action, 
and the SOC provided him with an additional 60-day period to 
submit more evidence.    

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim

In September 2004, the veteran raised a claim of entitlement 
to service connection for diabetes mellitus and hypertension.  
This claim was denied in a November 2004 rating decision.  
Although he initiated an appeal by filing a Notice of 
Disagreement, the veteran did not file a timely Substantive 
Appeal.  Consequently, the September 2004 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
However, the RO considered the veteran's untimely filed 
Substantive Appeal to be a request to reopen his claim.  In 
June 2006, the RO determined there was no new and material 
evidence to reopen the claim.  However, the RO subsequently 
received the veteran's service personnel records and reopened 
the claim on the basis that the records constituted new and 
material evidence, but continued the denial of service 
connection in the January 2007 rating decision now on appeal.  

Based on the procedural history outlined above, the first 
issue for consideration with respect to the veteran's claims 
is whether new and material evidence has been received to 
reopen the claims.  

It appears that the RO addressed the diabetes and 
hypertension claims on the merits.  However, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

The evidence of record at the time of the last final rating 
action denying the veteran's claim of entitlement to service 
connection for diabetes and hypertension, in November 2004, 
contained in-service medical records including entry and 
separation examinations, and post-service evidence including 
outpatient records from the Milwaukee VAMC.     

Evidence added to the record since the time of the last final 
denial in September 2004 are copies of the veteran's service 
personnel records.  These records confirm the veteran's 
description of his job duties while in active service.  
Specifically, the veteran served aboard the USS William V. 
Pratt from October 1969 to May 1971, when he separated from 
the Navy.  

38 C.F.R. § 3.156(c) provides that if, at any time after VA 
issues a decision on a claim, VA receives or associates with 
the claims file relevant official service department records 
that existed and had not been associated with the claims file 
when VA first decided the claim, VA will reconsider the 
claim.  Thus, the veteran's service personnel records 
constitute new and material evidence.  Therefore, the Board 
finds that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the claim is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the January 2007 rating decision 
on appeal, the Board may proceed with appellate review at 
this time without prejudicing the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

III.  Service Connection on the Merits

Having determined above that new and material evidence has 
been presented, the Board will now consider the underlying 
service connection claim.  

In the present case, the veteran contends that he has 
diabetes mellitus and hypertension as a result of exposure to 
jet fuel, mustard gas, and asbestos during active service.      

A.  Applicable Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for disability which is the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus and hypertension, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in the VA Adjudication 
Procedure Manual, 
M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-
1").  Also, an opinion by the VA Office of General Counsel 
has discussed the development of asbestos claims.  VAOPGCPREC 
4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of Manual 
M21-1 have been rescinded and reissued, as amended, in a 
manual rewrite (MR) in 2005.  See 
M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 
2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis or other asbestos-related diseases 
under these administrative protocols using the following 
criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos-related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
The exposure may have been direct or indirect, and the extent 
or duration of exposure is not a factor.  M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

B.  Facts and Analysis

The Board will now consider whether a nexus has been shown 
between the veteran's diabetes mellitus and/or hypertension 
and active service.  

As discussed above, the veteran's personnel records indicate 
he served aboard the USS William V. Pratt, a U.S. Navy 
destroyer, from October 1969 to May 1971.  The veteran 
asserts in his April 2006 letter that he was a fireman 
assigned to the boiler room, and thus, he was exposed to both 
asbestos and jet fuel.  His duty assignment is confirmed by 
the veteran's service personnel records.  In addition, in 
September 2006 correspondence, the veteran states he was 
exposed to mustard gas while in boot camp and on board the 
Pratt.   



Exposure to chemicals is consistent with the time, place, and 
circumstances of the veteran's service.  See 38 U.S.C.A. 
§ 1154.  Thus, the Board concedes, for the purpose of the 
present decision, that exposure to chemicals may have 
occurred during active service while performing the duties of 
a fireman aboard a ship, and during boot camp.   

However, a history of exposure to chemicals, in and of 
itself, is not a disability for VA purposes.  The veteran, in 
this case, must show a nexus between his current diabetes 
mellitus and hypertension and exposure to hazardous 
chemicals, including asbestos, in order to receive 
entitlement to service connection.  

In this regard, the veteran's service treatment records have 
been reviewed.  Both the entry and separation examinations 
indicate good health.  There is no mention of diabetes 
mellitus, hypertension, or high blood pressure in either 
examination.  Additionally, there are no other service 
treatment records relating to treatment for diabetes mellitus 
or hypertension or for symptoms of those conditions.

Following separation from service, the first indication of 
diabetes and hypertension is contained in a March 2003 
outpatient VA clinic note, wherein it is reported that the 
veteran came in for an initial diabetes assessment in 
December 2002, and diagnoses of both diabetes and 
hypertension are listed.  The veteran contends that he was 
diagnosed with diabetes in 1998, but there is no 
documentation of that in the evidence of record.  In any 
case, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time which 
intervened since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).    

The medical records from the outpatient VA clinic indicate 
the veteran went in regularly for check-ups and monitoring of 
both his diabetes mellitus and hypertension from March 2003 
to November 2004.  Throughout the treatment notes, the 
doctors are shown to have advised the veteran to adhere to a 
strict diet and exercise regimen and to cease smoking 
cigarettes.  In addition, the veteran was taking medication 
for his diabetes.  There are no competent opinions contained 
in these records to the effect that the veteran's diabetes 
and hypertension are related to either his military service 
or to exposure to hazardous chemicals, including asbestos.  
Indeed, much of the veteran's treatment plan has been related 
to diet, exercise and weight-loss, which indicates his 
problems may be weight-related.  Further, the Board notes 
that neither diabetes nor hypertension is typically 
considered to be an asbestos-related disease in the medical 
literature.   

There are no additional documents contained in the evidence 
of record indicating that the veteran sought further 
treatment for his diabetes and hypertension.     

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of diabetes or 
hypertension within the veteran's first post-service year.  
Thus, because the evidence fails to establish any clinical 
manifestations of diabetes and hypertension within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease are not 
satisfied.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The veteran asserts he was first diagnosed with diabetes in 
1998 and that his hypertension was caused by, or associated 
with, his diabetes.  Even if his statements can be construed 
as alleging continuity of symptoms since active service, the 
history as provided by the veteran places the inception of 
diabetes and hypertension almost 30 years after he left the 
Navy.  Moreover, the absence of documented complaints or 
treatment for almost 30 years following military discharge is 
more probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Therefore, continuity has not here been 
established, either through the competent medical evidence or 
through the veteran's statements.   

In this regard, the Board acknowledges the above-cited M21 
provision that VA should consider that asbestos-related 
diseases can often appear 10 to 45 years after exposure.  
However, even taking this into consideration, given the lack 
of competent opinions anywhere in evidence relating the 
veteran's diabetes and hypertension to service or to asbestos 
exposure, the Board finds that there is no evidence that the 
veteran's diabetes mellitus and/or hypertension are related 
to asbestos exposure.   

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board finds that the weight of the competent evidence is 
against a grant of service connection.  While the veteran may 
have been exposed to asbestos and other hazardous chemicals 
in service, diabetes mellitus and hypertension have not been 
identified as asbestos-related disorders.  Furthermore, there 
is no competent evidence of a nexus between these 
disabilities and service, including exposure to asbestos or 
other chemicals.  In view of the foregoing, the preponderance 
of the evidence is against the claim, and there is no doubt 
to resolve in the veteran's favor.




ORDER

The reopened claim of service connection for diabetes 
mellitus is denied.

The reopened of service connection for hypertension is 
denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


